Exhibit 10.4

 

   3M General Office   

3M Center

St. Paul, MN 55144-1000

651 733 1110

  

 

3    August 29, 2010   

 

Paul Kim

Chief Financial Officer

Cogent, Inc.

Pasadena, CA

 

Re:   Retention Incentive

 

Dear Paul:

 

3M Company (“3M”) would like to have you continue your employment for at least a
transition period following 3M’s acquisition of Cogent, Inc. (“Cogent”). The
purpose of this retention incentive letter (this “Agreement”) is to express the
incentive 3M is willing to offer in return for your agreement to continue your
employment with Cogent for the transition period. By signing this Agreement you
will be confirming that you are willing and intend to continue your employment
with Cogent for such a transition period.

 

Other Agreements

 

Contemporaneous with this Agreement, 3M and Cogent are entering into an
Agreement and Plan of Merger, dated as of August 29, 2010, among 3M Company,
Cogent Acquisition Corporation and Cogent (the “Merger Agreement”) whereby
Cogent will become a wholly-owned subsidiary of 3M. Any terms not defined in
this Agreement shall have the meanings specified in the Merger Agreement.

 

At the Acceptance Time, you will also sign a 3M Employee Agreement in
consideration of, among other things, your continued employment with Cogent, the
retention incentive provided hereunder in connection with such employment, and
3M granting you access to 3M’s substantial confidential information and trade
secrets, intellectual property and valuable relationships with its customers,
distributors, sales agents, suppliers, employees and consultants. While the
parties intend for this Agreement and the 3M Employee Agreement to be
complementary, in the event of any inconsistency between the provisions of this
Agreement and the 3M Employee Agreement the provisions of this Agreement shall
govern. In particular, during the period beginning on the date you sign this
Agreement and ending on the second anniversary thereof, the noncompetition
provisions of this Agreement shall be substituted for the noncompetition
provisions in the 3M Employee Agreement. However, the noncompetition provisions
in the 3M Employee Agreement will go into effect on the second anniversary of
the date you sign this Agreement and apply to any termination of employment that
occurs before or after such second anniversary.



--------------------------------------------------------------------------------

  

At the same time you sign this Agreement, you and Cogent will enter into an
amendment to your Employment Agreement dated January 5, 2004. As amended, this
Employment Agreement will remain in effect and will not be superseded or
replaced by this Agreement.

 

Period of Employment

 

Cogent welcomes your continued employment for a transition period of two years
(the “Extended Employment Period”) commencing on the first day of the first
calendar quarter beginning after the Effective Date (the “Commencement Date”).
However, neither this Agreement nor the terms of the retention incentive will
create a right to continued employment with Cogent or 3M, and Cogent retains the
ability to terminate its employment relationship with you at any time with or
without cause.

 

Terms of Employment

 

Except as specifically provided herein, the terms of your employment during the
Extended Employment Period described above (as well as during any period between
the Acceptance Time and the Commencement Date) will be as described in Cogent’s
policies and programs generally applicable to all similarly situated employees
as in effect from time to time.

 

Retention Incentive

 

Contingent in each case upon your continued employment with Cogent through the
date set forth below, 3M will pay or cause Cogent to pay you a bonus of $153,000
in the following two installments on the 45th day following each such date:

 

    

Anniversary

  

Amount

 

First

  

One-third of the amount above

 

Second

  

Two-thirds of the amount above

 

   If you have a “separation from service” with Cogent before the end of your
Extended Employment Period within the meaning of Section 409A of the U.S.
Internal Revenue Code due to your death or Disability or at Cogent’s election
without cause, 3M will pay or cause Cogent to pay you the remaining unpaid
portion of the bonus of $153,000 in a single payment on the date that is 40 days
after the date of your “separation from service”, subject (other than in the
case that such separation from service is as a result of your death) to your (or
your representative in the event of your Disability) delivering to 3M an
executed copy of a release in the form acceptable to Cogent and 3M and such
release having become effective, enforceable and irrevocable in accordance with
its terms. If your employment with Cogent ends prior to either of these
anniversaries for any reason other than your death or Disability or the
termination of your employment by Cogent without cause, your right to receive
any unpaid bonus amounts will be forfeited. For purposes of this Agreement, you
shall be deemed to be Disabled if (A) you are unable to



--------------------------------------------------------------------------------

  

engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (B) you are, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under Cogent’s
accident and health plan. If your employment terminates for any reason after an
anniversary but prior to the payment date of the bonus that was earned prior to
that anniversary, the bonus will be paid to you on the same date it would have
been paid had your employment continued. Payment of this bonus will be subject
to withholding for all taxes as shall be required pursuant to any law,
regulation or ruling. Payment of this bonus will not be considered eligible pay
or compensation for purposes of any benefit plan or program of Cogent, 3M or
otherwise.

 

Intellectual Property

 

In consideration of, among other things, 3M’s entering into the Merger Agreement
and also granting you access to 3M’s substantial confidential information and
trade secrets, intellectual property and valuable relationships with its
customers, distributors, sales agents, suppliers, employees and consultants, you
agree to the following:

 

(a) Effective as of the Acceptance Time, you hereby assign to Cogent, or its
designee, all of your right, title and interest in and to any and all
inventions, original works of authorship, developments, concepts, improvements,
designs, discoveries, ideas, trademarks, service marks, or trade secrets,
whether or not patentable or registrable under patent, copyright or similar
laws, together with any patents, copyrights, mask works or other intellectual
property rights relating thereto throughout the world and including the right to
sue and recover damages or other remedies, including equitable relief for past
or future infringements or misappropriations thereof, (i) which you have solely
or jointly conceived or developed or reduced to practice, or caused to be
jointly conceived or developed or reduced to practice, during the period of time
that you were in the employ of Cogent or any Company Subsidiary, or with the use
of Cogent’s or any Company Subsidiary’s equipment, supplies, facilities, or
confidential or proprietary information or (ii) which you have solely or jointly
conceived or developed or reduced to practice, or caused to be jointly conceived
or developed or reduced to practice, and which has been incorporated into, or
used in connection with, any product, process, service, technology or other work
by Cogent or any Company Subsidiary ((i) and (ii), collectively, referred to as
“Company IP”). You further acknowledge that all original works of authorship
which were made by you (jointly or with others) within the scope of and during
your period of employment with Cogent or any Company Subsidiary and which are
protectable by copyright are “works made for hire” as that term is defined in
the United States Copyright Act. You further agree, from and after the
Acceptance Time, to assist Cogent, or its designee, in every proper way to
secure and protect Cogent’s ownership of and rights in the Company IP, including
the disclosure to Cogent of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other actions and instruments which Cogent shall deem proper or
necessary in order



--------------------------------------------------------------------------------

  

to apply for, record, register, obtain, maintain, defend and enforce such
rights. You hereby irrevocably designate and appoint Cogent and, from and after
the Acceptance Time, 3M, and their duly authorized officers and agents, as your
agent and attorney in fact, to act for and on your behalf and stead to execute
and file any papers, oaths and to do all other lawfully permitted acts with
respect to such Company IP with the same legal force and effect as if executed
by you. To the fullest extent permissible, you agree not to bring, or cause to
be brought, or assist any third party in bringing any claim, suit, action or
proceeding of any kind against Cogent or any Company Subsidiary, or after the
Acceptance Time, against 3M or any Subsidiary of 3M, contesting the ownership,
validity or enforceability of any Company IP.

 

(b) You agree to hold any Confidential Information (defined below) that you may
have created, learned or otherwise obtained in the past or that you may create,
learn or otherwise obtain in the future in the strictest confidence, and not to
use or disclose any Confidential Information to any person or entity without
written authorization of the Board of Directors of 3M and Cogent. For purposes
of this Agreement, “Confidential Information” means any non-public information
that relates to the business or operations of Cogent or any Company Subsidiary,
including but not limited to technology and technical data, software, trade
secrets or know-how, research and development, product or marketing plans,
finances, customer lists, and other business information.

 

Non-Competition Agreement

 

(a) You represent and warrant that: (i) you are entering into this Agreement in
connection with the Merger Agreement and your tender and sale of your shares of
Common Stock of Cogent as contemplated thereby and hereby, (ii) you have had the
opportunity to retain and consult with an attorney of your choice, (iii) you
have read this Agreement and you understand your rights and obligations under
this Agreement and understand the consequences of breaching any provision of
this Agreement, (iv) you acknowledge that Cogent is engaged in a worldwide
business, and (v) the restrictive covenants provided for in this Agreement do
not pose any extreme hardship on you and are reasonable under the circumstances
(considering your exposure to the highest level of information due to your prior
position with and ownership of shares of Common Stock) and any restrictions
provided in this Agreement are necessary to protect 3M’s and Cogent’s legitimate
business interests and have been reasonably tailored as to time and place and
are not overly broad as to the activities proscribed (considering your interests
in pursuing a livelihood). In addition, you acknowledge and understand that the
restrictive covenants provided for in this Agreement are specifically
enforceable under California Business and Professions Code section 16601 and
formed an essential part of the consideration of 3M and Cogent Acquisition
Corporation to enter into the Merger Agreement.

 

(b) In connection with the tender and sale of all of the shares of Common Stock
of Cogent held by you pursuant to the Merger Agreement, during the Restricted
Period, you hereby agree:



--------------------------------------------------------------------------------

  

(i) not to engage in a Competitive Business or assist any entity, whether as a
principal, partner, employee or consultant, that is engaged, anywhere in the
world in a Competitive Business if such assistance relates to any aspect of the
Competitive Business (provided, that the foregoing shall not restrict any
assistance to an operating unit of an entity where that unit is not engaged in a
Competitive Business); and

 

(ii) not to invest as a principal, partner, shareholder, member or otherwise, in
any entity that is engaged anywhere in the world in the Competitive Business
(provided, that the foregoing shall not apply to investments made by venture
capital funds or similar funds in which you are a passive investor; and provided
further, that the foregoing shall not apply to (A) an investment in any entity
which devotes and intends to devote less than ten percent (10%) of its resources
to the Competitive Business or (B) any passive investment in a publicly traded
company so long as your investment is not in excess of three percent (3%) of the
outstanding voting shares of the publicly traded company).

 

(c) In the event that Cogent terminates your employment without cause and the
noncompetition provisions of this Agreement do actually prevent you from
accepting employment with a Competitive Business prior to the end of the
Restricted Period, 3M will pay or cause Cogent to pay you your monthly base
salary in effect immediately prior to the date of termination for as many months
during the remainder of such Restricted Period that you remain unemployed.

 

(d) In connection with the tender and sale of the shares of Common Stock of
Cogent held by you pursuant to the Merger Agreement, during the Restricted
Period, you hereby agree not to directly or indirectly, whether for compensation
or not, solicit or assist any other person or entity in soliciting any employee
of, or any person who was employed in the preceding six months by, Cogent or a
Company Subsidiary to perform services for any entity (other than Cogent or a
Company Subsidiary), or attempt to induce any such employee to leave the employ
of Cogent or a Company Subsidiary.

 

For purposes of this Agreement:

 

“Competitive Business” means, (i) the development, manufacture, marketing,
lease, sale or other commercial disposition of hardware or software products or
related services, (ii) the acquisition, licensing, prosecution or enforcement of
patents or other intellectual property, or (iii) the funding or performance of
research, development, consulting or similar services, the subject of which, for
each of (i), (ii) and (iii) above, is any of the following:

 

(A) biometric identification systems, solutions or processes, including but not
limited to fingerprint, palm print, iris, voice and facial features recognition;
or



--------------------------------------------------------------------------------

  

 

(B) algorithms for image processing and pattern recognition, such as those used
in fingerprint, palm print, iris, voice and facial features recognition,
including but not limited to those used in biometric identification systems,
solutions or processes.

 

“Restricted Period” means the period commencing at the Acceptance Time and
ending two years later.

 

(e) (i) You hereby agree that (A) each of the restrictive covenants contained in
this Agreement shall be construed as a separate covenant with respect to each
geographic area to which it applies, (B) if, in any judicial proceeding, a court
shall deem any of the restrictive covenants invalid, illegal or unenforceable
because its scope is considered excessive, such restrictive covenant shall be
modified so that the scope of the restrictive covenant is reduced only to the
minimum extent necessary to render the modified covenant valid, legal and
enforceable, and (C) if any restrictive covenant (or portion thereof) is deemed
invalid, illegal or unenforceable in any jurisdiction, as to that jurisdiction
such restrictive covenant (or portion thereof) shall be ineffective to the
extent of such invalidity, illegality or unenforceability, without affecting in
any way the remaining restrictive covenants (or portion thereof) in such
jurisdiction or rendering that or any other restrictive covenant (or portion
thereof) invalid, illegal, or unenforceable in any other jurisdiction.

 

(ii) The parties hereto hereby declare that it is impossible to measure in money
the damages that will accrue to 3M and Cogent Acquisition Corporation in the
event that you breach any of the restrictive covenants provided in this
Agreement. In the event that you breach any such restrictive covenant, 3M and
Cogent Acquisition Corporation shall be entitled to an injunction, a restraining
order or such other equitable relief, restraining you from violating such
restrictive covenant.

 

(iii) The restrictive covenants provided in this Agreement shall be in addition
to any restrictions imposed on you by statute or at common law.

 

Miscellaneous

 

Successors and Assigns. This Agreement will be binding upon, inure to the
benefit of and be enforceable by, as applicable, 3M, Cogent and you and their
and your respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees and legatees. This
Agreement is personal in nature and you shall not, without the written consent
of 3M, assign, transfer or delegate this Agreement or any rights or obligations
hereunder other than by reason of your death or disability.

 

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota without giving effect to such state’s
laws and principles regarding the conflict of laws.



--------------------------------------------------------------------------------

  

Amendment. No provision of this Agreement may be amended, modified, waived or
discharged unless such amendment, waiver, modification or discharge is agreed to
in writing and such writing is signed by you, Cogent and 3M.

 

Headings. The headings of this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

Entire Agreement. This Agreement sets forth the entire agreement of the parties
hereto in respect to the subject matter hereof.

 

Effective Date

 

This Agreement shall take effect at the Acceptance Time. The parties agree that
this Agreement shall not take effect and no party shall have any obligation
under this Agreement if for any reason the Merger Agreement is terminated prior
to the Acceptance Time.

 

[signature page follows]



--------------------------------------------------------------------------------

   Please indicate your agreement with the provisions of this Agreement by
signing below.

 

3M COMPANY

By:  

/s/ Michael P. Delkoski

Name:   Michael P. Delkoski Title:   Vice President COGENT, INC. By:  

/s/ Ming Hsieh

Name:   Ming Hsieh Title:   President and Chief Executive

 

   PAUL KIM    By:  

/s/ Paul Kim